IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-41329
                          Conference Calendar



GERALD DANIEL BEAUMONT,

                                           Petitioner-Appellant,

versus

JOHN ASHCROFT, U. S. Attorney General,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-CV-642
                       --------------------
                           June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gerald Daniel Beaumont, federal prisoner # 07336-035,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition for writ of habeas corpus.    Beaumont argues that he

properly raised his claims in a 28 U.S.C. § 2241 petition; that,

in the alternative, he comes under 28 U.S.C. § 2255 savings

clause; and that the district court failed to consider the merits

of his petition.

     Beaumont argues that insufficient evidence supported his

conviction and that the evidence improperly broadened the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-41329
                                 -2-

indictment.   Beaumont’s claims should have been raised in a

§ 2255 motion to vacate, set aside, or correct sentence because a

§ 2255 motion is the proper manner for a federal prisoner to

challenge his conviction or sentence.      See Reyes-Requena v.

United States, 243 F.3d 893, 900-01 (5th Cir. 2001).     Beaumont

does not meet the requirements for the § 2255 savings clause

because he has not demonstrated that his relief under 28 U.S.C.

§ 2255 was inadequate or ineffective.      See id. at 901-02, 904.

Beaumont was not entitled to a consideration of the merits of his

claim because he was not authorized to file a second or

successive § 2255 motion.   See 28 U.S.C. § 2255.

     AFFIRMED.